Title: Adams’ Minutes of the Trial: Suffolk Superior Court, Boston, August 1772
From: Adams, John
To: 


       Emmons vs. Brewer.
       Samuel Quincy. Prov. Law. 1st in the Book. Obsolete.
       Against common right. Not to be done by Legislature.
       Must be strictly pursued.
       
       Not a total desolation. The Bricks Wall and Chimney standing.
       Dont appear that the Justices and Select Men were notified. The Law says the Major Part of both. It must have been preceded by a Notification of all the Justices and select Men.
       Not mentioned any Recompence to the Party.
       1. Black. 139. Regard to private Property.
      